ATTORNEY GENERAL OF TEXAS
                                                  GREG         ABBOTT




                                                         August 152006



The Honorable Armando R. Villalobos                                  Opinion No. GA-0449
Cameron County District Attorney
974 East Harrison                                                    Re: Whether premium payments for health
Brownsville, Texas 78520                                             insurance and car allowances provided to the
                                                                     mayor and city commissioners of Brownsville
                                                                     constitute “compensation” for purposes of the
                                                                     Brownsville City Charter (RQ-0445-GA)

Dear Mr. Villalobos:

       You ask whether premium payments for health insurance and car allowances provided to the
mayor and city commissioners of Brownsville constitute “compensation”      for purposes of the
Brownsville City Charter.’

        The charter provision in question states as follows:

                  The mayor and city commissioners elected after the adoption of this
                  amendment shall each receive as compensation for their services
                  during their term of office the sum of ten dollars ($10.00) for their
                  attendance for the full duration of each regular or special meeting;
                  provided, however, that in no event shall they be paid for more than
                  two regular and three special meetings in any one calendar month.

BROWNSVILLE,
           TEX.,CITYCHARTER,art. V, 5 13 (1 943);2 Request Letter, supra note 1, at 1. In
deference to municipal officials’ authority to interpret their charters and ordinances, this office does
not ordinarily construe city charters or ordinances. See Tex. Att’y Gen. Op. Nos. GA-01 30 (2003)
at 3; GA-0068 (2002) at 2 n.2. We can, however, offer some general observations that may assist
you in your interpretation.




          ‘See Letter fi-om Honorable Armando R. Villalobos, Cameron County District Attorney, to Honorable Greg
Abbott, Attorney General of Texas (Feb. 3, 2006) (on file with the Opinion Committee, also available at
http://www.oag.state.tx.us)  [hereinafter Request Letter].

        2AvaiZabZe at http://citysecretary.cob.us/city     - charter.asp (last visited Aug. 3,2006).
The Honorable Armando R. Villalobos        - Page 2         (GA-0449)




         In Attorney General Opinion GA-O 130, we advised that the word “‘compensation’ includes
benefits, such as insurance, provided to officers and employees.” Tex. Att’y Gen. Op. No. GA-O 130
(2003) at 2 (citing Friedman v. Am. Sur. Co., 15 1 S.W.2d 570,578 (Tex. 1941)). “Compensation”
has been defined as “[rlemuneration and other benefits received in return for services rendered.”
BLACK’SLAW DICTIONARY277 (7th ed. 1999). With regard to car allowances, Texas. courts have
construed the word “emolument,” for purposes of article XVI, section 40(a) of the Texas
Constitution, to mean any “pecuniary profit, gain, or advantage.” Irwin v. State, 177 S.W.2d 970,
973 (Tex. Crim. App. 1944), rejected on other grounds by Angel v. State, 740 S.W.2d 727 (Tex.
Crim. App. 1987). This office has long and consistently construed the term “emolument” to embrace
reimbursements that exceed actual expenses, including fixed payments for travel in privately-owned
vehicles. See Tex. Att’y Gen. Op. Nos. GA-0032 (2003) at l-2; JC-0490 (2002) at 1; JM-1266
(1990) at 3. Thus, premium payment for health insurance, as well as fixed-amount car allowances
that exceed actual expenses, constitute “compensation.”

          With regard to the charter provisions at issue here, we adopt the same approach as we did in
Opinion GA-O 130. Whether the provision of health insurance benefits and car allowances not tied
to actual expenses contravene the charter “depends on how the charter provision . . . is construed.”
Tex. Att’y Gen. Op. No. GA-01 30 (2003) at 3. As we said there, if the city charter is construed to
limit the mayor’s and commissioners’ compensation to the sum of ten dollars per meeting, the city
may not provide any additional compensation in any form whatsoever. See id. at 2-3. If, on the
other hand, the charter is not construed as a limit on their compensation, the city may provide the
additional compensation of which you inquire. Because, as we have indicated, we do not construe
city charters, the decision as to the proper interpretation of this particular charter provision must be
left to the discretion of the appropriate municipal officials. See Tex. Att’y Gen. Op. No. GA-0130
(2003) at 3.
    The Honorable Armando R. Villalobos    - Page 3        (GA-0449)




                                          SUMMARY

                             Premium payments for health insurance and car allowances
                   provided to municipal officials constitute “compensation.” Because
                   the attorney general does not construe city charters, the issue of
                   whether such compensation may be provided to the mayor and city
                   commissioners of Brownsville is within the discretion of municipal
                   officials.




    KENT C. SULLIVAN
    First Assistant Attorney General

    ELLEN L. WITT
    Deputy Attorney General for Legal Counsel
I

    NANCY S. FULLER
    Chair, Opinion Committee

    Rick Gilpin
    Assistant Attorney General, Opinion Committee